Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-15 are presented for examination.

Claim Objections
2,	Claims 13 and 15 are objected to because of the following informalities:  
As per Claim 13, it depends on Claim 13 itself; however, it has been assumed that claim 13 is dependent on Claim 8.
As per Claim 15, it recites the limitation “a computer readable medium” in line 1 which would be better as “a non-transitory computer readable medium”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	In particular, Claim 1 and 12 recite the limitation “invalid portion of the extended first surface segment” which is unclear what the limitation refers. The step of dividing the extended first surface segment into a valid portion and an invalid portion which are associated with opposite signs in Claim 5 and 12. However, it is unclear how to determine which portion of the surface segment is to be considered invalid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

4.	Claims 1, 4, 6-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Neave (US 20070168169 A1), and further in view of Klinger et al. (US 20150066460 A1).
	As per Claim 1, 8 and 15, Neave teaches a method/system/computer readable medium for performing a field operation of a field (Fig. 1), comprising: 
identifying, inside a volume of interest representing a portion of the field ([0028]), that a first surface segment is truncated by a second surface segment, wherein each of the first surface segment and the second surface segment corresponds to a geological feature in the field ([0042], [0050], Fig. 6, F3 and F4); 
generating, …, an extended first surface segment comprising the first surface segment and a first extension of the first surface segment ([0042], [0045], Fig. 6, F4 and 106 and/or 108); 
generating a plurality of compartments by dividing the volume of interest using at least the extended first surface segment and the second surface segment ([0054], Fig. 9); 
merging, based on a common boundary of at least two compartments of the plurality of compartments being within an invalid portion of the extended first surface segment, the at least two compartments into a single merged compartment (Fig. 9B, [0054], [0072]-[0073]); and 
performing, based at least on the single merged compartment, modeling of the field to generate a modeling result (Fig. 1 element 20).

Klinger et al. teaches based at least on a first implicit function (Fig. 4, [0077]-[0078]).
Neave and Klinger et al. are analogous art because they are both related to geological modeling. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Klinger et al. into Neave’s invention to provide reliable and accurate modeling (Klinger et al.: [0081]).

As per Claim 4 and 11, Neave teaches further comprising: 
generating, … an extended second surface segment comprising the second surface segment and a second extension of the second surface segment ([0042], [0045], Fig. 6, F3 and an extended dotted line), 
wherein the volume of interest is divided into the plurality of compartments by using at least the extended second surface segment and the extended first surface segment ([0054], Fig. 9).
Neave fails to teach explicitly based at least on a first implicit function.
Klinger et al. teaches based at least on a second implicit function (Fig. 4, [0077]-[0078]).

	As per Claim 6, Neave teaches further comprising: 

receiving an indication that the second surface segment truncates the first surface segment ([0050], [0052]).

	As per Claim 7, Neave fails to teach explicitly further comprising: generating a control signal based on the modeling result; and performing the field operation based on the control signal.
Klinger et al. teaches generating a control signal based on the modeling result; and performing the field operation based on the control signal (Fig. 1).
	As per Claim 13, Neave teaches wherein the instructions further comprise functionality to: receive an indication that the second surface segment truncates the first surface segment ([0050], [0052]).

	As per Claim 14, Neave fails to teach explicitly further comprising: a sensory device configured to receive measurements of the field to generate the second surface segment and the first surface segment, wherein the measurements are associated with the geological feature; field equipment coupled to the E&P computer system and configured to perform the field operation based on a control signal, wherein the instructions further comprise functionality to generate the control signal based on the modeling result.

field equipment coupled to the E&P computer system and configured to perform the field operation based on a control signal, wherein the instructions further comprise functionality to generate the control signal based on the modeling result  (Fig. 1).

5.	Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neave (US 20070168169 A1) and Klinger et al. (US 20150066460 A1), and further in view of Assa et al. (EP1070267B1 as listed on IDS submitted 12/10/2018).
Neave as modified by Klinger et al. teaches most all the instant invention as applied to claims 1, 4, 6-8, 11, and 13-15 above.
As per Claim 2 and 9, Neave as modified by Klinger et al. teaches wherein generating the extended first surface segment (Klinger et al.: ([0042], [0045]) comprises: …,using the first implicit function (Klinger et al.: Fig. 4, [0077]-[0078]) ….
Neave as modified by Klinger et al. fails to teach explicitly determining, …, first signed distance of a point in the volume of interest; and including the point in the extended first surface segment if the first signed distance of the point is zero.
Assa et al. teaches determining, …, first signed distance of a point in the volume of interest ([0084], “fault 190a, 190b is of constant age f and that f > e, i.e., that the fault is older than the erosional surface.”); and 
including the point in the extended first surface segment if the first signed distance of the point is zero ([0084] intersection point with fault 190a-b and 192).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Assa et al. into Neave as modified by Klinger et al.’s invention to provide reliable and accurate modeling (Klinger et al.: [0081]) and to create a model that accurately describes a subsurface region with high-level model editing (Assa et al.: [0016]).

As per Claim 5 and 12, Neave as modified by Klinger et al. teaches further comprising: generating, using the second implicit function (Klinger et al.: Fig. 4, [0077]-[0078]) and 
Neave as modified by Klinger et al. fails to teach explicitly for each point of the extended first surface segment, a second signed distance to the second surface segment; and dividing, based on the second signed distance, the extended first surface segment into a valid portion and the invalid portion, wherein the valid portion and the invalid portion are associated with opposite signs of the second signed distance.
Assa et al. teaches for each point of the extended first surface segment, a second signed distance to the second surface segment (Fig. 8a, 8b [0054], [0056]); and 
dividing, based on the second signed distance, the extended first surface segment into a valid portion and the invalid portion, wherein the valid portion and the invalid portion are associated with opposite signs of the second signed distance (Fig. 8a, 8b [0054], [0056]).

s 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neave (US 20070168169 A1), Klinger et al. (US 20150066460 A1), Assa et al. (EP1070267B1 as listed on IDS submitted 12/10/2018), and further in view of Sullivan et al. (US 8838419 B2).
Neave as modified by Klinger et al. teaches most all the instant invention as applied to claims 1, 4, 6-8, 11, and 13-15 above.
Neave as modified by Klinger et al. and Assa et al. teaches most all the instant invention as applied to claims 2, 5, 9, and 12 above.
As per Claim 3 and 10, Neave as modified by Klinger et al. and Assa et al. fails to teach explicitly further comprising: determining a norm vector for at least one point of the first surface segment, wherein the norm vector is perpendicular to the first surface segment at the at least one point; and generating, for the point in the volume of interest, the first signed distance based at least on the norm vector and a distance vector from the at least one point to the point.
However, Sullivan et al. teaches the distance field which is the distance from a point to the surface the use of a vector of distance field at points in direction of normal vector of the surface and which is signed to distinguish the outside, inside and boundary of the surface (Col. 2 lines 46-61).
Neave as modified by Klinger et al. and Assa et al. are analogous art because they are all related to mesh editing during modeling. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Sullivan et al. into Neave as modified by Klinger et al. and Assa et al.’s invention to provide reliable and accurate modeling (Klinger et al.: [0081]) and to create a model .

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Quan et al. (“Modeling merging and breakup in the moving mesh interface tracking method for multiphase flow simulations”) discloses the use of a vector of distance and norm vector during mesh formation.
	ASBURY et al. (US 20120022837 A1) discloses performing modeling of the field to generate a control signal to operate the field based on the modeling result.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127